UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

F|LED

APR 2 1 2009

Y MAYER WH|TT|NGTON. CLERK
NANC U.S. D|STR|CT COURT

IBRAHIM AHMED MAHMoUD
AL Qosi,

Petitioner,
v.

Civil Action No. 04-cv-1937 (PLF)

BARACK H. OBAMA,
President of the United States, et al.,

Respondents.

\/§S&£§\JS\J\¢/&/&L

ORDER

The Court, having fully considered the Respondents’ Motion for Extension of Time to
File an Unclassified Return, pursuant to l.C of the Amended Case Managernent Order, and the
opposition, if any,
ORDERS that the Motion be GRANTED.

Respondents shall have through and including May ll, 2009, to file an Unclassified

Factual Return, pursuant to the Court’s Order of December 16, 2008.

IT ls so QRDERED, this 20 'day of ® ,2009.
PAUL L. FRIEDMAN 

United States District Judge